WILLIAMS, Judge,
dissenting.
I respectfully dissent.
In the prior action, the claim for fees and expenses could not be asserted against the estate of Ms. Cahn as part of the interdiction proceedings since those proceedings were purely personal and were abated once the interdict died. The Interdiction of Stella W. Cahn, 523 So.2d 4 (La.App. 4th Cir.1988). However, as noted in my concurring opinion in The Interdiction of Stella W. Cahn, 523 So.2d at 5, the decision in In re Lambert, 115 La. 469, 39 So. 447 (1905), indicates that plaintiff may nevertheless assert his claim in some other form of proceeding. This is precisely the direction plaintiff has taken in the present action wherein plaintiff asserts his claim under a different set of juridical facts, i.e., different cause of action, this time as a creditor of the succession. Indeed, this seems the logical conclusion in view of the fact that the expenses incurred were for the preservation of the estate and ultimately inured to the benefit of Ms. Cahn’s heirs.